Citation Nr: 1442020	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  03-05 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability prior to December 26, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976 and from July 1978 to November 1982.

This matter comes to the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the Montgomery, Alabama Regional Office (RO) that granted a total rating based on unemployability due to service-connected disability (TDIU), effective 26, 2012, and denied TDIU prior to that date.  

The case was remanded by Board decisions in August 2009, July 2011, August 2012 and July 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that another remand is necessary to ensure that the record is fully developed to decide the Veteran's claim. 

The record reflects that when the Board remanded the claim in July 2013, it was noted that although a VA opinion was obtained in March that addressed the Veteran's employability relative to the service connected right index finger laceration and left hand ulnar nerve laceration, it did not consider the service-connected left maxilla scar residuals or hemorrhoids.  The Board pointed out that since that time, service connection had been established for scars of the head, face and neck, effective February 28, 2012, and for posttraumatic stress disorder (PTSD), for which a 50 percent evaluation had been granted from May 17, 2012, and a 70 percent disability rating from December 26, 2012, the latter increase leading to the grant of TDIU.  The question for consideration was whether the Veteran was entitled to TDIU prior to December 26, 2012.  The examiner was specifically requested to consider the evidence for specified dates to provide an opinion, based on the record, as to the functional effects of each service-connected disability on the Veteran's ability to work.  It was requested that all pertinent symptomatology and findings be reported in detail, as well as rationale for all opinions provided.

The Board observes, however, that on ensuing VA examination in September 2013, the examiner merely rendered a summary statement that the Veteran was able to obtain or retain employment relative to the right index finger laceration, left hand palm ulnar nerve laceration, left maxilla scar, hemorrhoids, and scars of the head, face, and neck.  He stated that he was unable to offer an opinion regarding the effects of PTSD on employability. 

Another VA examiner reviewed the record in November 2013.  It was his opinion that prior to February 28, 2012 there were no restrictions on the Veteran's ability to be gainfully employed, but that from February 28, 2012 to March 19, 2012, the Veteran was disabled from gainful employment.  The examiner further stated that from March 20, 2012 to May 17, 2012, the Veteran could be engaged in activities not requiring fine left hand function and that from May 17, 2012 to December 26, 2012, he could be gainfully employed in a position that did not require heavy lifting with the left hand.

The question remains, however, as to what extent the Veteran's service-connected PTSD had on his ability to work from the effective date of service connection in May 2012 to December 26, 2012.  Neither examiner addressed this service-connected disability for the specified period.  Additionally, there is an inconsistency between the two examiners' opinions to the extent that the latter found that the Veteran was unable to be gainfully employed from February 28, 2012 to March 19, 2012.  However, no rationale was provided for this conclusion and it is unclear as to what findings prompted this assessment.  

The Board finds that examiners did not comment sufficiently on the specific functional effects of the Veteran's service-connected right index finger laceration residuals, left hand ulnar nerve laceration residuals, left maxilla scar residuals, hemorrhoids, and scars of the head, face, and neck, or sufficiently address the impact of each on his daily functioning from 2002 to December 2012.  Although the Veteran's prior position as a cook in service was referenced in September 2013, the findings did not consider or refer to any broader range of employment options the Veteran might be capable of performing despite his service-connected limitations.  As such, the Board finds that the prior VA examination reports are inadequate for adjudication purposes and that the claims folder should once again be reviewed by VA examiners to address the inconsistency and deficiencies.  

It is unfortunate that this case has to be remanded yet again.  However, the Board has a duty to obtain and adequate opinion that complies with its prior remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's entire claims file/electronic record to appropriate VA examiners (including in mental health professional) for review and opinions to the enquiries delineated below.  The examiners must confirm that the records were available for review.  If it is determined that examinations are warranted in order to provide the below-requested opinions, they must be provided.  Explanations for each opinion must be provided.  


The examiners must describe all functional impairments of the service-connected disorders, and the effect such symptoms would have had on the Veteran's ability to work and to perform regular employment, and on the activities of daily living for the specific time frames below:

a) From 2002 through 2012, the service-connected right index finger laceration residuals, left hand ulnar nerve laceration residuals, left maxilla scar residuals, and hemorrhoids;

b) From February 2012 through December 2012, the service-connected scars of the head, face and neck, and

c) From May 2012 through December 2012, the service-connected PTSD. 

d) Social and industrial limitations due to the service-connected disorders, both singly and in the aggregate, should be set forth in detail.  

2.  The RO should ensure that the clinical reports requested above comply with this remand.  If a report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall, supra.

3. After taking any further development deemed appropriate, readjudicate the claim.  If the benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

